LATTIMORE, J.
Conviction for robbery; punishment, five years in the penitentiary.
We find accompanying the • record the ■ sworn request of appellant asking that his appeal be dismissed. It is to be regretted that we have no power to grant appellant’s request that his term' of service begin from the date *186of Ms sentence. If an attorney came to the Jail and talked to appellant, and then) without his authority instructed that the appeal be perfected, and this was without appellant’s authority, this might furnish ground for a charge against the attorney.
' The appeal is dismissed at the request of appellant.